*696OPINION.
MaRquette:
The record herein discloses that the petitioner was owner of shares of capital stock of the Citizens National Bank of Pawhuska, and that state and county taxes were assessed thereon, which were paid by the bank. These taxes constituted an obligation of the petitioner and not of the bank. Des Moines National Bank v. Fairweather, 263 U. S. 103.
*697The transaction was the same in substance as if the bank had paid the petitioner dividend in the amount of the taxes and he had then liquidated his obligation. Stating the transaction in another way the bank paid ihe taxes for the petitioner with the petitioner’s money. If the bank had paid the petitioner a dividend in the amount of the taxes and the petitioner had then paid the taxes, it is clear that he would have been required to include in gross income the amount of the dividend, and that he would be entitled to deduct from gross income the amount of the tax. We are of the opinion that the respondent properly included in the petitioner’s gross income for 1919 and 1920 the amount of the taxes paid by the bank on his shares of stock, but that the respondent erred in refusing to allow the amount so paid to be deducted in computing the petitioner’s net income.
With reference to the deductions to which the partnership of Van-dervoort & Hurley is entitled as allowances for the exhaustion, wear and tear of its oil aycII equipment in the years 1919 and 1920, the petitioner and the respondent are in agreement as to the cost of the equipment, the oil reserves on the leases, and the production in each year. The petitioner, however, contends that the allowances should be computed on the unit of production basis, that is, that the allowance in each year should bear the same ratio to the cost of the equip-' ment that the production in that year bears to the total content of the Avells. The respondent has determined that an allowance in each year computed at a flat rate of 10 per cent is reasonable.
Under section 214 (a) (8) of the Revenue Act of 1918, the partnership is entitled to deduct, in computing its net income for each of the years 1919 and 1920, a reasonable allowance for the exhaustion, wear and tear of the equipment used in connection with its oil leases. However, the petitioner has failed to produce any evidence to show the life of the property in point of time, as related to the life of the resources, or that the unit of production basis of depreciation is properly applicable. Upon the record as made, we see no reason for disturbing the Commissioner’s determination.

Judgment will he entered on 15 days’ notice, wider Bule 50.